162 F.3d 1173
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Mary Heskett LUMAN, Plaintiff--Appellant,v.Jim FIELDS, Area Director, Department of Interior, Bureau ofIndian Affairs; Jack Chaney, Bureau of Indian Affairs; RandyTricky, Land Titles and Realty Property Management; MaryDowning, Bureau of Indian Affairs; Janet Reno, AttorneyGeneral; Bruce Babbitt, Secretary of Interior; and BruceGreen, U.S. Attorney, (E.D.Okla.) Defendants--Appellees.
No. 98-7041.
United States Court of Appeals, Tenth Circuit.
Oct. 13, 1998.

Before ANDERSON, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
MONROE G. MCKAY, C.J.


3
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a); 10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


4
Plaintiff filed the present complaint on October 22, 1997.  After review, the trial court dismissed plaintiff's complaint "for the reason that the issues raised by plaintiff's complaint have previously been determined by a decision of this court which was appealed and confirmed, and for the reason that the issues have previously been determined by an administrative decision on which the statute of limitations has run on the appeal time."  R. Vol. 1, Ex. 32.


5
Despite Plaintiff's attempts to characterize her claim as something other than those in the case decided against her and affirmed on appeal, there is nothing in the record or in her arguments to support that contention.  In addition, the trial court generously construed her complaint as an appeal from a decision against her by the Interior Board of Indian Appeals in 1993.  As the court's order pointed out, the time for appeal of that decision has long ago passed.  Neither the trial court nor this court has jurisdiction to hear such an appeal.


6
The decision of the trial court is AFFIRMED.  Plaintiff's motion to expedite the appeal is not necessary in view of this decision which ends the matter.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3